DETAILED ACTION
This Final Office Action is responsive to the amendment filed September 1, 2021. By that amendment, claims 1, 12, 21 and 22 were amended and claims 2 and 13 were canceled. Claims 1, 3-12, and 14-22 stand pending, though claims 16-20 stand withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding rejection of claim 22 under 35 USC 112(b) was overcome by the amendment of September 1, 2021. 
The outstanding rejection of claims 12, 14 and 15 under 35 USC 102(a)(1) in view of Sinnott et al. (US 2013/0231669 A1) was overcome by the amendment of September 1, 2021. Arguments related thereto are considered to be moot. 
The outstanding rejection of claims 1 and 3-11 were overcome by the amendment to the claims of September 1, 2021. Previously, claim 2 was indicated allowable. Subject matter of claim 2 has been incorporated into claim 1 such that the claim is now agreed to be allowable, and all claims that depend therefrom are also found allowable. Any arguments related to these claims are considered moot, and the claims will be indicated allowable. 
The outstanding rejection of claims 13, 21, and 22 under 35 USC 103 in view of Sinnott and Bull et al. (US 2009/0069846 A1) is maintained. Claim 13 was canceled and 
The arguments state that Bull’s ratchetting mechanism of fig. 1 utilizes a pivotal pawl 44 which cooperates with a toothed surface 46 to define a ratchet mechanism. It is argued that a pivot for actuating a ratchet mechanism is distinct from the claimed spring force, now required in claims 12 and 21. 
Examiner appreciates the point, but respectfully disagrees. Examiner believes that it would be improper to say that this claim language necessarily requires the presence of a spring, itself, as presently written. Rather, only a “spring force” is required. It is examiner’s position that for a ratchet to function in the disclosed manner, a spring force is inherently present; in the case of Bull, examiner takes the position that the spring force is being applied by the pawl 44, itself, by the pawl lever 48 when being driven into contact with the pawl, which is then driven into the teeth 46. 
It is examiner’s position that all materials are at least somewhat elastic and will store up some amount of energy (e.g. elastic potential energy) when force is applied thereto, such as by the pawl lever 48. It is examiner’s position that the force which is applied by 48 to the pawl 44 is applying to the toothed surface 46 is a spring force, which reads on what is presently claimed. Examiner will further contend that the pawl is in the form of a modified ‘leaf spring’ which functions to apply a spring force against the toothed surface. The rejection will be maintained. 
Examiner further wishes to consider whether addition of a positively recited spring in the form demonstrated by applicant’s disclosure (e.g. a helical spring as seen in applicant’s fig. 2B) would overcome the rejection of record. While examiner believes 
The rejection of record is maintained, as modified to correlate to the amendments to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinnott et al. (US 2013/0231669 A1) in view of Bull et al. (US 2009/0069846 A1).
Regarding claims 12, 14 and 15, Sinnott teaches a surgical drill guide as at figs. 2 and 12. The guide includes: 
a handle 382 having a proximal portion 388, a curved distal portion 340, and an internal cannulation 384 extending through the proximal portion in communication with an exterior of the handle through a slot 394 formed through the proximal portion 388; and 
a sleeve member 510 capable of slideably extending through the cannulation 384 (through a range between the proximal portion 388 of the handle and the stop 324 on distal portion 340 of the handle), the sleeve member 510 having an internal channel 518 capable of passage of a guide wire (e.g. 560) and defining an insertion axis 522; 
wherein the distal portion of the handle 340 terminates in a stop 324 disposed at a point along the insertion axis 522 (when assembled as in fig. 12); and 
wherein a tip 582 of the sleeve member 510 and the stop 324 define a drilling path therebetween for the guide wire 560 along the insertion axis 522. There is no reason that tips 582 cannot penetrate soft tissue. 

Sinnott fails to teach the sleeve member 510 having the claimed grooves for use as a ratchet, or the ratcheting member selectively engaging under spring force into the plurality of grooves such that the sleeve member can be advanced progressively until resisted by bone.  

It would have been obvious to one with ordinary skill in the art at the time of the invention to 1) add the sleeve 16 of Bull to the Sinnott device, 2) add the corresponding coupling structures 44/46/48 to the system to permit controlled movement therebetween; and 3) size the elements such that Sinnott’s drill 510/560 could continue to be used therewith (as passed through the cannula within 16). Sleeve 16 is formed as is more clearly shown in fig. 2 with a cannula 56 therein. Doing so would have improved accuracy of guidance of the drill 510/560 of the Sinnott device and prevented unintentional contact between the drill and non-target tissue.  

Regarding claims 21, and 22, the following comments are made: 
Claim interpretations
The limitations “offset guide”, “retractor”, and “tray” are written so broadly as to fail to require any location or functional correspondence with any other features of the system, and are given no structural requirements. Examiner will consider these elements according to the breadth of what is claimed. 
Rejection
Regarding claims 21 and 22, Sinnott teaches a surgical kit throughout the figures.  The system includes 
A surgical drill guide system (discussed below);
A sleeve member 510 capable of use with the surgical guide system as in fig. 12;
An offset guide (portion 314 – junction between 380 and 310);
A retractor (310 – capable of applying force to tissue at an incision to retract the incision);
A tray (pledget 408 portion of suture at fig. 8 is considered to be in the form of a tray);
the surgical drill guide system including: 
a handle 382 having a proximal portion 388, a curved distal portion 390 (cylindrically curved outer surface), and an internal cannulation 384 extending through the proximal portion 390 in communication with an exterior of the handle through a slot 394 formed through the proximal portion 390;
the sleeve member 510 is configured to slideably extend through the cannulation 384, the sleeve member 510 having an internal channel 518 capable of passage of a guide wire (e.g. 560) and defining an insertion axis 522 as in fig. 10 and 12; and 
the distal portion 340 of the handle 382 terminates in a stop disposed at a point along the insertion axis (point where 392 intersects 324 serves as a stop for a tool passed along 392); 


There is no reason that the drill guide cannot be used on a fibula, tibia, or femur. 

the sleeve member 510 having the claimed grooves for use as a ratchet, or the ratcheting member selectively engaging under spring force into the plurality of grooves such that the sleeve member can be advanced progressively until resisted by bone.  
Bull teaches a guide as at fig. 1. The device includes a handle 12 with a proximal portion and distal portion 4 as claimed. The device permits passing a sleeve 16, therethrough. The sleeve couples to the handle at a ratchetting structure 44/46/48 which permits progressive advancement of the sleeve member. Examiner takes the position that force applied by lever 48 to the pawl 44, and force applied by the pawl 44 to teeth 46 are spring forces (and takes the position that the pawl is in the form of a leaf spring which stores up some amount of elastic potential energy upon application of force, thereto). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to 1) add the sleeve 16 of Bull to the Sinnott device, 2) add the corresponding coupling structures 44/46/48 to the system to permit controlled movement therebetween; and 3) size the elements such that Sinnott’s drill 510/560 could continue to be used therewith (as passed through the cannula within 16). Sleeve 16 is formed as is more clearly shown in fig. 2 with a cannula 56 therein. Doing so would have improved 
	Allowable Subject Matter
Claim 1 and 3-11 stand allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799